Title: From Louisa Catherine Johnson Adams to John Adams, 19 October 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


            
               Dear John
               Washington 19 October 1818
            
            To say how much I was affected at not seeing you the day I left Boston would indeed be impossible as I supposed it was owing to the Woman’s having said we were at dinner that made you leave the house so suddenly and I could not bear the idea of your being refused admittance—I thank you very much for your very affectionate Letters which gave me the greatest pleasure and arrived so as to make me welcome to my home—Mary is very well and had the pleasure of finding her brother Johnson Hellen who had come from Princeton on a visit fr to Mr. Frye He is very disirous that George should stop one night at Princeton on his way to see us and I hope you will tell George so when you see him he can do it without any difficulty as there are a great many stages passing to Philadelphia every day——You will I know gratify me by remaining at home of an evening as your example is of the greatest consequence to Charles as well as night air being very prejudicial to yourself Johnson Hellen is a very fine young man very desirous of becoming  acquainted with you all. He is in his third year at College and will graduate about this time the year after next—he is a six footer and very thin with a charming countenance and strikingly resembles his mother—I left my heart with you all and have not yet quite recovered my equanimity though this is in some respect the land of courtesy and as I am beset by morning visitors ever since Church I can only repeat how much you are beloved by your affectionate Mother
            
               L. C. Adams.
            
            
               Mary desires to be remembered to her brother mortals
            
         